Exhibit CERTIFICATIONS OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Viper Powersports Inc, a Nevada corporation for the Quarter ended June 30, 2008, the undersigned certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that (1) the Quarterly Report on Form 10-Q of Viper Powersports Inc for the Quarter ended June 30, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (2) the information contained in the Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 fairly presents in all material respects, the financial condition and results of operations of Viper Powersports Inc Date:August 19, /s/ John R. Silseth John R. Silseth, Principal Executive Officer of Viper Powersports Inc. Date: August 19, 2008 /s/ Jerome L. Posey Jerome L. Posey, Principal Financial Officer of Viper Powersports Inc.
